DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2022 has been entered.

2.	Claims 24-32 and 36-42 have been amended, and claims 33-35 have been canceled as requested in the amendment filed July 6, 2022. Following the amendment, claims 24-32 and 36-42 are pending in the present application.
	Any objection or rejection of record pertaining to any of canceled claims 33-35 is rendered moot by applicant’s amendment.

3.	Claims 24-32 and 36-42 are under examination in the current office action.

Withdrawn Objections
4.	The objections to claim 28 and 41 for minor informalities, set forth at section 5 of the previous office action, are withdrawn in view of applicant’s amendments to the claims.

Maintained Claim Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 24-32 and 36-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The rejection is maintained for reasons of record and as discussed below.
	The basis of this rejection has been set forth previously (see section 6 of the 01/06/2022 Office action) and therefore will not be reiterated here.
Response to Arguments
6.	In the response filed July 6, 2022, applicant argues that rather than merely measuring concentrations in a blood sample, the present claims are directed to obtaining three points of measurement of two amyloid beta (A) peptides (A1-40 and A1-42) from sub-fractions within a single sample, and determining a relationship between these measurements which allows for identification of disease and appropriate treatment. The methods are not just an abstract comparison, applicant asserts, but instead requires physical steps of measuring as well as initiating treatment. It is argued that the profile of freely circulating and protein-bound plasma levels of the A peptides provides a better insight as to a subject’s need for treatment. Applicant argues that the examination of two different A peptides within three fractioned portions of a blood sample is not routine, as indicated by the lack of references cited to allege that the process is anticipated or obvious.
7.	Applicant’s arguments have been considered but are not persuasive. As amended, the claimed method is still directed to a judicial exception: the natural correlation between the concentrations of various peptides in blood samples (e.g., an A peptide profile) and the presence of neurodegenerative disease, such as Alzheimer’s disease (AD) or mild cognitive impairment. This assertion is not disputed by applicant. In contrast to applicant’s arguments, the physical steps of measuring the concentrations of these A peptides are considered data gathering steps, and therefore do not integrate the natural correlation phenomenon into a practical application because they do not impose any meaningful limits on practicing the method. Furthermore, measurement of these peptide concentrations is performed using well-known standard laboratory techniques, such as ELISA. Prior art was cited in the previous office action demonstrating that techniques for diluting plasma samples, such as with protein solubilizing agents, prior to the measurement of A1-40 and A1-42 in various blood fractions were routine and conventional in the art at the time of filing, and therefore do not add significantly more to the judicial exception.  The fact that no art rejections were made has more to do with the enablement of the claimed invention as discussed below rather than a lack of prior art, per se.
	Furthermore, it is noted that not only is the “treating” step conditional in the claimed diagnostic methods (i.e., “treating…when” or “treating…if” a certain measured concentration of peptide is greater than some reference value), the step is also generic. The recitation of “treating for a neurodegenerative disease” is an intended use of the claimed invention and is not particular; it is merely instructions to “apply” the exception in a generic way. This “treating” step is also quite broad, and reads upon the administration of any agent that can provide a therapeutic effect for ameliorating, reducing, or preventing any ailment or symptom of any neurodegenerative disease.  Thus, the treating step does not integrate the diagnostic natural correlation into a practical application.
	Accordingly, when all of the elements are considered, both individually and in combination, the claims as a whole do not amount to significantly more than the judicial exception(s). Therefore, the claims are not patent eligible. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 24-32 and 36-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for measuring the concentration of amyloid beta (A) peptides in a blood sample from a subject, does not reasonably provide enablement for diagnosing a subject as having a neurodegenerative disease as broadly claimed, or for distinguishing Alzheimer’s disease (AD) from mild cognitive impairment (MCI) as encompassed by the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. This rejection is maintained for reasons of record and as discussed below.
	The basis of this rejection has been set forth previously (see section 7 of the 01/06/2022 Office action) and therefore will not be reiterated here. Note that the claims have been broadened to encompass the diagnosis of any neurodegenerative disease in a human subject comprising determining levels of A1-40 and A1-42 peptides in various blood fractions, and then treating the neurodegenerative disease when certain measured concentrations of the A peptides are determined to be greater than a reference value.
Response to Arguments
9.	In the response filed July 6, 2022, applicant argues that the claimed invention is enabled for their full scope, including neurodegenerative conditions that include AD. According to applicant, the specification provides processes for determining the free, diluted and cell-bound levels of A peptides in blood samples and provides guidance on the interpretation of the measured concentrations as the associate with increased neurodegeneration. The methods of the instant claims, applicant submits, allows those skilled in the art to obtain a more comprehensive assessment of A peptides present in blood samples, and thus allow for the practice of the invention as recited in the instant claims without undue experimentation.
10.	Applicant’s arguments have been considered but are not persuasive. In agreement with applicant, the claims indeed are enabled for a comprehensive assessment of various A peptides in blood samples; however, the claimed invention is not enabled for the diagnosis of neurodegenerative disease, or distinguishing between AD and MCI as broadly claimed. The scope of the claims includes not only the diagnosis of AD and/or MCI, but any neurodegenerative disease, such as Huntington’s disease, Creutzfeldt-Jakob disease, amyotrophic lateral sclerosis, Parkinson’s disease, multiple sclerosis, or multiple system atrophy, among others. The instant application provides no examples or evidence establishing a correlation between the concentration of the various A peptides in blood samples and the presence of a neurodegenerative disease other than AD or MCI.  Nor does the art to which the invention relates generally recognize blood levels of A peptides as being predictive of or otherwise associated with neurodegenerative diseases other than AD.
	The prior art of record also indicates that, regardless of which fractions of blood or which A peptides are measured, there is no consistent correlation between levels of A40 and/or A42 and either predicting the risk of AD, diagnosing AD, or distinguishing between AD and MCI. And as noted previously, there is also considerable overlap in the reference values for the concentration of the different A peptides among the different diagnostic groups, which adds to the unpredictability of the currently claimed invention. When all of the factors are considered, therefore, the totality of the evidence of record indicates that the claimed invention is not enabled in its full scope. The rejection is therefore maintained.

Conclusion
11.	Claims 24-32 and 36-42 are rejected.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649